Citation Nr: 0726525	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-16 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

The issues of service connection for residuals of a left foot 
injury and for a left knee disorder will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in September 2001 
denied service connection for flat feet.  

3.  The evidence received since the September 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for flat feet.

4.  The veteran was found to have pes planus on his official 
service entrance medical examination, and thus, he had pes 
planus that preexisted his entrance into active service.

5.  The veteran has not been shown by competent medical 
evidence to currently have flat feet that is related to any 
aggravation during service of his preexisting pes planus or 
otherwise etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied 
entitlement to service connection for flat feet, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the September 2001 
rating decision is new and material, and the claim for 
service connection for flat feet is reopened. 38 U.S.C.A.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2006).

3.  Flat feet were not aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for flat feet, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for flat feet, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection for flat feet, the RO did provide the appellant 
with notice in April 2003, prior to the initial decision on 
the claim in August 2003.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2003 letter stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the February 2004 statement 
of the case (SOC) and the April 2005 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, the April 2003 letter 
stated that it was still the veteran's responsibility to 
support his claim with appropriate evidence.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for flat feet, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran pertaining to disability 
ratings and effective dates, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for flat feet.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in November 2003.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).
Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  Temporary 
or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board observes that the veteran's claim for service 
connection for flat feet was previously considered and denied 
by the RO in a rating decision dated in September 2001.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In March 2003, the veteran essentially requested that his 
claim for service connection for flat feet be reopened.  The 
August 2003 rating decision currently on appeal denied the 
veteran's application to reopen, but the February 2004 
statement of the case appears to have subsequently reopened 
the claim for service connection for flat feet and 
adjudicated the claim on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for flat feet is ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for flat feet.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the September 2001 rating decision denied the 
veteran's claim for service connection for flat feet.  In 
that decision, the RO observed that the veteran's bilateral 
foot disorder existed prior to his period of service and 
noted that there was no evidence that the disorder had 
permanently worsened as a result of his military service.  As 
such, the RO determined that the veteran's preexisting 
bilateral foot disorder was not aggravated by service.  
Therefore, the RO concluded that service connection for a 
bilateral foot disorder was not warranted.

The evidence associated with the claims file subsequent to 
the September 2001 rating decision includes VA medical 
records, private medical records, and a November 2003 VA 
examination report as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 2001 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for flat feet.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the November 2003 VA 
examination report to be material in that it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the November 2003 VA examiner 
provided a medical opinion as to the etiology of the 
veteran's current disorder.  Therefore, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
flat feet.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for flat feet.  
At the outset, the Board notes that the presumption of 
soundness does not apply in this case, as the veteran was 
noted to have pes planus at the time of his enlistment 
examination in January 1979.  Therefore, the Board finds that 
the veteran had preexisting pes planus prior to his entrance 
to military service.  As such, the Board notes that the 
concerns addressed by the General Counsel's opinion regarding 
whether the presumption of soundness can be rebutted are not 
present in this case and that the Board's adjudication of 
this claim for service connection may proceed based on 
aggravation.

Having determined that the veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  
Although the Board acknowledges that the veteran did 
experience symptomatology during his period of service, the 
medical evidence of record does not indicate that the 
veteran's flat feet underwent a permanent increase in 
severity beyond the natural progress of the disability.  
Davis, 276 F. 3d at 1346-47; Hunt, 1 Vet. App. at 297 
(holding that, temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence to show increased disability for the 
purposes of determinations of service connection based on 
aggravation unless the underlying condition worsened).  
Concerning this, the Board also finds it significant that the 
veteran's February 1983 separation examination found his feet 
to be normal, and he did not seek treatment immediately 
following his separation from service.  In addition, the 
November 2003 VA examiner stated that there was no medical 
evidence to suggest that the veteran's preexisting flat feet 
were "a[ggrava]ted beyond normal usage" (sic) by his 
military service.  He also commented that the symptomatology 
appeared to be steadily disabling over the previous 20 years.  
Therefore, based on this evidence, the Board finds that the 
veteran's pes planus was not aggravated by service.  38 
C.F.R. § 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, for these reasons, the Board concludes that the 
preponderance of evidence is against the veteran's claim for 
service connection for flat feet.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for flat feet is not warranted.  Although the 
veteran contends that he currently has such a disorder that 
is related to his military service, the veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for flat feet is reopened, 
and to this extent only, the appeal is granted.

Service connection for flat feet is denied.


REMAND

Reasons for Remand:  To provide the veteran a proper notice 
letter which includes the requirements as set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and to 
afford him a VA examination.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for a VA examination, an explanation should be provided to 
the veteran on remand as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.  
In addition, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for residuals of a left foot injury.  His service 
medical records indicate that he was treated for a left foot 
injury in November 1982 and that he was assessed as having a 
possible sprain.  His current treatment records also document 
him as having various diagnoses, including posterior tibial 
tendonitis, Achilles tendonitis, onychomycosis, plantar 
fasciitis, and a left Sheppard's fracture.  However, the 
evidence of record does not include a medical opinion 
addressing whether the veteran has a current left foot 
disorder that is related to his injury in service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any current left foot disorder that 
may be present.  38 C.F.R. § 3.159(c)(4).

The Board further notes that a decision on the claim for 
service connection for residuals of a left foot injury could 
change the outcome of the veteran's claim for service 
connection for a left knee disorder.  In this regard, the 
Board observes that the veteran has contended that his left 
knee disorder is secondary to his residuals of a left foot 
injury.  As such, the claims are inextricably intertwined.  
For this reason, the issue of service connection for 
residuals of a left foot injury must be resolved prior to 
resolution of service connection for a left knee disorder.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left foot disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
all current left foot disorders.  For 
each disorder identified, the examiner 
should review the service medical records 
and comment as to whether it is at least 
as likely as not that the current 
disorder is causally or etiologically 
related to the veteran's symptomatology 
in service or is otherwise related to 
service or the result of a disease or 
injury incurred in service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


